     Case 1:19-cr-00089-DAD-BAM Document 67 Filed 06/16/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   MARQUIS L. HAWKINS
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00089-DAD-BAM

12                       Plaintiff,               STIPULATION AND ORDER TO CONTINUE
                                                  ARRAIGNMENT ON SUPERSEDING
13   vs.                                          INFORMATION AND CHANGE OF PLEA

14   MARQUIS L. HAWKINS
                                                  DATE: August 24, 2020
15                      Defendant.                TIME: 10:00 a.m.
                                                  JUDGE: Hon. Dale A. Drozd
16
17
18
            IT IS HEREBY STIPULATED by and between the parties hereto, through their
19
     respective counsel, that the hearing in the above-captioned matter now set for June 22, 2022,
20
     before the Honorable Dale A. Drozd, may be continued to August 24, 2020, at 9:00 a.m..
21
            Mr. Hawkins has an unresolved state court matter that the parties would like to see the
22
     resolution of before proceeding on the federal case. The parties have been in plea negotiations
23
     and anticipate the federal case should resolve once more information is obtained on the state
24
     court matter. Counsel for the government has no objection to the requested continuance and is
25
     available on the requested date.
26
            The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded
27
     through because there is good cause for the requested continuance and the ends of justice
28
     outweigh the interest of the public and the defendant in a speedy trial and specifically under 18
     Case 1:19-cr-00089-DAD-BAM Document 67 Filed 06/16/20 Page 2 of 2


 1   U.S.C. § 3161(h)(1)(D) for defense preparation, investigation, and continued plea negotiations.

 2
 3                                                           Respectfully submitted,

 4
                                                             McGREGOR SCOTT
 5                                                           United States Attorney

 6   DATED: June 16, 2020                            By:     /s/ Justin J. Gilio
                                                             JUSTIN J. GILIO
 7                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 8
 9                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
10
11   DATED: June 16, 2020                            By:     /s/ Charles J. Lee
                                                             CHARLES J. LEE
12                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
13                                                           MARQUIS L. HAWKINS

14
15                                                 ORDER

16            IT IS SO ORDERED that the hearing in the above-entitled case shall be continued to

17   August 24, 2020 at 10:00 a.m. The time period through August 24, 2020, inclusive, is deemed

18   excludable pursuant to 18 U.S.C. §§ 3161(h)(1)(D) and 3161(h)(7)(A) because a continuance is

19   granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of justice

20   served by taking such action outweigh the best interest of the public and the defendant in a speedy

21   trial.

22
     IT IS SO ORDERED.
23
24
          Dated:    June 16, 2020
                                                           UNITED STATES DISTRICT JUDGE
25
26
27
28

      Hawkins: Stipulation and [Proposed]              -2-
      Order to Continue Hearing
